Citation Nr: 1422811	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral eye disabilities.

2. Entitlement service connection for bilateral eye disabilities.

3. Entitlement to service connection for bilateral knee disabilities.

4. Entitlement to a compensable rating for service-connected venereal warts.

5. Entitlement to an initial compensable rating for service-connected strain of the 5th toe of the right foot.

6. Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a bilateral eye disability was denied in a March 2007 rating decision.  No new and material evidence was submitted within the appeal period and the decision was not appealed.

2.  Evidence submitted since the March 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The evidence does not show that the Veteran has had a bilateral knee disability during the pendency of his claim.

4.  The Veteran's venereal warts do not manifest themselves on at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, and do not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

5.  The Veteran's strain of the 5th toe of the right foot has not more nearly approximated "moderate" malunion or nonunion of the tarsal or metatarsal bones or a "moderate" foot injury during the pendency of his claim.

6.  The Veteran's radiculopathy of the right lower extremity has not more nearly approximated the criteria for "moderate" incomplete paralysis of the sciatic nerve during the pendency of his claim.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied service connection for a bilateral eye disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 20.302, 20.1103 (2006); currently. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 20.302, 20.1103 (2013).

2. New and material evidence has been received to reopen the claim for service connection for a bilateral eye disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4. The criteria for a compensable disability rating for venereal warts have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code 7899-7806 (2013).

5. The criteria for a compensable disability rating for strain of the 5th toe of the right foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5299-5283 (2013).

6. The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For service connection claims, the notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO's July and September 2010 letters fully addressed all notice elements for service connection claims and was sent prior to the initial RO decision denying service connection for a bilateral knee disability.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the claim for service connection for a bilateral knee disability.

The Veteran's claims of entitlement to increased evaluations for service-connected 5th toe strain of the right foot and right lower extremity radiculopathy arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

Finally, the RO provided adequate notice in September 2010 for the Veteran's claim for an increased rating for venereal warts.  The September 2010 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the Veteran had a VA examination for his venereal warts in September 2010.  The examination report is adequate because the examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.

The Veteran had a VA examination of his feet and spine in January 2011.  The claims file was not reviewed; however, since the related claims are for increased ratings for the right 5th toe and right lower extremity radiculopathy, the Board finds that the Veteran has not been prejudiced as he was provided a thorough examination and symptoms were reported in detail.

The Veteran had a VA Gulf War examination in March 2011.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The examiner addressed the Veteran's venereal warts, eyes, joints, toes and nerves.  This report is adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.

The Veteran had a VA general and peripheral nerves examination in July 2011.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The report from the general examination addresses the eyes, venereal warts, knees, radiculopathy, and right 5th toe.  The report from the peripheral nerves examination addresses the severity of the Veteran's right lower extremity radiculopathy.  While the examiner did not provide etiology opinions for the eyes and knees, no diagnosis of the eyes or knees was provided; therefore, an opinion is not required in either instance.  Both reports are adequate for rating purposes because the examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. New and Material Evidence, Eyes

The RO denied service connection for a bilateral eye disability in March 2007 because the evidence did not show a current disability.  The Veteran did not appeal the rating decision or submit new and material evidence pertinent to his claim within one year of the issuance of the rating decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 20.302, 20.1103 (2006); currently. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

For the Board to reopen the claim for service connection for a bilateral eye disability, the evidence must show a current disability.  Since March 2007, the RO has obtained VA treatment records, the Veteran has been afforded a VA examination, and he has submitted several statements describing bilateral eye symptoms including eye twitching, blurriness, and associated headaches.  His statements, the medical records, and the examination report were not of record at the time of the March 2007 denial; therefore the evidence is new.  Further, since the evidence is presumed credible for the purpose of reopening the claim, the Board finds that the Veteran's statements indicating a current disability are both new and material to the claim.  As such, the Board finds that new and material evidence has been submitted; therefore, the claim to reopen the claim for service connection for a bilateral eye disability is granted.

III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran seeks service connection for disabilities of both knees.  STRs do not show that the Veteran complained of or was treated for knee complaints during service.  A March 2009 VA treatment record shows complaints of bilateral knee pain.  The Veteran said he banged his knees while on a ship during service and has had intermittent pain.  No diagnosis was indicated.

In his May 2010 claim, the Veteran said he banged his knees during service while climbing stairs on a ship.  In an August 2010 statement, he indicated that his knees bothered him and that he felt an ache in his right knee during certain times of the year.  He also said he felt a structural difference between his knees.  X-rays of the knees were taken in October 2010.  No abnormalities were observed in either knee.

During a March 2011 VA Gulf War examination, the Veteran reported that his knee joints were stiff and painful.  He denied having flare-ups of the joints.  He also had a VA joints examination.  The examiner said records showed that the Veteran slid down a stairway post-deployment in March 2004 but reported only back pain.  He did not indicate bilateral knee pains and was never seen in sick call for knee pains.  The examiner also noted the Veteran's complaints and x-rays from October 2010 which show no disability of either knee.  The Veteran said his bilateral knee condition worsens when running or climbing stairs.  The examiner observed right knee pain but found no evidence for right or left knee disease.  As such, a diagnosis was not provided.  In the opinion, the examiner stated that the Veteran's knee conditions are not related to service.  The examiner noted that the Veteran was not treated for knee complaints during service and that there was no chronicity of symptoms since service.  The examiner observed that the Veteran was not treated subsequent to service for his knees and that the bilateral knee condition was brought to the attention of his VA provider in October 2010.  Notably, x-rays of the knees were unremarkable and no diagnosis was given.  Further, the Veteran does not have any listed medical problems associated with either knee.

The Veteran had a VA general examination in July 2011.  The Veteran reported occasional left knee pain.  He denied having flare-ups.  No diagnosis was provided. 

In this case, the medical evidence does not show that the Veteran injured his knees, complained of knee pain, or was treated for either knee during service.  The Veteran is competent to report that he banged his knees on stairs during service.  He is also competent to report knee pain.  Unfortunately, he is not competent to identify the etiology or pathology of the pain.  Further, while he claims that he has had bilateral knee pain since service, his statements regarding continuity of pain since service are not credible because he did not report or seek treatment for knee pain until several years after service.  The first indication of knee pain was not noted until March 2009.  Even presuming that the Veteran has had knee pain since service, pain is a symptom and VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Here, the competent medical evidence does not indicate a disability of either knee.  As discussed above, testing, to include x-rays, has not revealed abnormalities of the knees and no diagnosis of the knees has been provided during the pendency of the claim.  Further, the March 2011 VA examiner opined that the Veteran's knee pain was not related to service because the Veteran was not treated for knee complaints during service and that there was no chronicity of symptoms since service.  The examiner noted that the x-rays of the knees were unremarkable and no diagnosis was given.  Further, the examiner found no listed medical problems associated with either knee.
Based on the foregoing, service connection cannot be granted for bilateral knee disabilities at this time because other than the symptom of pain, the competent and credible evidence does not show a current disability of either knee.  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  There is also not competent and credible evidence establishing the presence of a disability at any time during the claim period, or shortly before the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

IV. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).
Here the Veteran seeks a compensable rating for venereal warts, a compensable rating for strain of the 5th right toe, and a rating in excess of 10 percent for radiculopathy of the right lower extremity.

a. Venereal Warts

The Veteran's venereal warts disability is currently evaluated as noncompensable by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  Diagnostic Code 7899 indicates an unlisted disability rated by analogy under Diagnostic Code 7806 to dermatitis or eczema.  38 C.F.R. § 4.20 (2013).  The Veteran claims the current disability rating does not accurately reflect the severity of his condition.

Diagnostic Code 7806, dermatitis or eczema, provides that a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  The next higher rating, a 30 percent rating, is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The diagnostic criteria also indicate that disabilities can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801 - 7805), depending on the predominant disability.

The Veteran had a VA examination in September 2010.  The Veteran stated that his condition has been intermittent since its onset.  He also reported emotional problems such as having difficulty with intimate relationships and difficulty being socially active with others.  He does not like taking his clothes off.  He also reported that the lesions are itchy and that there is a tingling sensation about the affected area.  He complained of occasional fever, night sweats, and headaches.  Treatment has included podofilox, a topical treatment, used twice daily.  He has used the treatment once or twice a week for the past twelve months.  The examiner stated that the topical ointment is neither a corticosteroid nor an immunosuppressive.  On examination, the examiner observed no skin surface abnormalities, no rashes, ulcerations, drainage, or bleeding in the genital area.  The examiner observed two 3 to 4 millimeter warty-like structures at the suprapubic area near the dorsal base of the penile shaft.  The percentage of exposed area affected was zero percent while the percent of the total body area affected was estimated at one percent.  The diagnosis was condyloma accuminata.

The Veteran had a VA Gulf War examination in March 2011.  The examiner reviewed the September 2009 VA examination report.  The Veteran continued to report warts on the penile shaft.  He said the skin condition appears twice per month and lasts about two weeks.  The condition does not interfere with the urine passage.  The examiner observed one wart on the right scrotal sac.

Finally, the Veteran had a general VA examination in July 2011.  No change in reported symptoms was noted; however, the Veteran reported that the medication used to treat the warts caused burning.  No lesions were observed during the examination.

Based on the foregoing, the Board finds that the currently assigned noncompensable rating is warranted for the entire pendency of the claim and that staged ratings are not warranted.  Hart, 21 Vet. App. 505.  For a compensable rating, the lesions must cover at least 5 percent of the entire body or of exposed areas or the Veteran must use intermittent systemic therapy.  Here, the medical evidence shows that the percentage of exposed area affected is zero percent while the percent of the total body area affected is estimated at one percent.  See September 2010 VA examination.  Further, the Veteran has not been treated for his condition with a corticosteroid or an immunosuppressive therapy.  Id.  Accordingly, a compensable rating for venereal warts is not warranted.  The appeal is denied.



b. Toe

The Veteran's right small 5th toe strain has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5283.  Diagnostic Code 5299 indicates an unlisted disability rated by analogy under 5283 to malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.20.  Under Diagnostic Code 5283, malunion or nonunion of the tarsal or metatarsal bones, a 10 percent rating is warranted for moderate symptoms; a 20 percent rating is warranted for moderately severe symptoms; a 30 percent rating is warranted for severe symptoms, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  The Board has also considered Diagnostic Code 5284, other foot injuries, which provides a 10 percent rating for moderate symptoms; a 20 percent rating for moderately severe symptoms; a 30 percent rating for severe symptoms, and a 40 percent rating for actual loss of use of the foot.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities; the Board must evaluate all of the evidence to make equitable and just decisions.  38 C.F.R. § 4.6 (2013).

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In his May 2010 claim, the Veteran said his small toe on the right foot would not bend on its own.  In a statement received in August 2010, the Veteran stated that he has not been able to move his small right toe since service.

October 2010 x-rays of the toes of the right foot were normal.  During his January 2011 examination, the Veteran said his toe hurt when walking and that he does not take medication for the toe or use shoe insoles.  The examiner observed that movement of the toe appeared normal.  The examiner did not observe deformity, tenderness, weakness, or pain on motion.  Also absent was edema and instability.  The examination revealed no functional limitation on walking or standing, no evidence of abnormal weight bearing such as callosities, and no pain on manipulation.  The Achilles tendon was aligned.  The diagnosis was small 5th toe strain, mild.

The Veteran had a VA Gulf War examination in March 2011 and a VA general examination in July 2011.  Neither examiner observed abnormalities of the right foot.  The examiner stated that the right 5th toe strain did not interfere with the Veteran's usual occupation or activities of daily living.

Based on the evidence, the Board finds that a compensable rating is not warranted for any period during the pendency of the claim for the Veteran's right 5th toe strain.  Hart, 21 Vet. App. 505.  The medical evidence indicates that the toe strain is mild, which warrants a noncompensable rating.  The Board has considered the Veteran's complaints of pain and stiffness of the joint as well as his complaints of pain with ambulation, however, the January 2011 examiner observed that movement of the toe appeared normal and found no pain on manipulation.  Further, the examiner found no functional limitation on walking or standing and no evidence of abnormal weight bearing, deformity, tenderness, weakness, or instability.  In light of above, the Board concludes that an increased evaluation for the Veteran's service-connected right small 5th toe strain is not warranted as his symptoms have not more nearly approximated "moderate" malunion or nonunion of the tarsal or metatarsal bones or a "moderate" foot injury during the pendency of his claim.  The appeal is denied.

c. Radiculopathy

The Veteran's radiculopathy of the right lower extremity has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 provides that, for paralysis of the sciatic nerve, a 10 percent evaluation is warranted for incomplete paralysis to a mild degree.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a moderate degree.  A 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately-severe degree.  A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

During April 2009 and January 2011 VA examinations of the spine, the Veteran reported radiating pain or numbness down his right lower extremity when he performed bending and stretching exercises.  The neurologic testing was normal.

The Veteran had a VA Gulf War examination in March 2011.  The examiner observed that the right lower extremity exhibited no motor or sensory abnormalities.  A March 2011 VA treatment record shows complaints of radicular symptoms into the right buttock.

The Veteran had a VA general examination and peripheral nerves examination in July 2011.  The report from the general examination shows normal test results.  The examiner found that the disability did not interfere with the Veteran's usual occupation or activities of daily living.  The peripheral nerves examination report shows that the Veteran reported pain radiating down the left lower extremity.  He denied having radiating pain in the right lower extremity.  All testing was normal.  The diagnosis was left sciatica unrelated to the service-connected lumbar strain.

In light of above, the Board concludes that an increased evaluation for the Veteran's service-connected radiculopathy of the right lower extremity is not warranted for any period during the pendency of the claim.  Hart, 21 Vet. App. 505.  All testing has been normal during the pendency of the claim.  Further, the Veteran denied radiating pain to the right lower extremity during the July 2011 peripheral nerves examination.  The Board has considered the Veteran's prior complaints of pain and finds that they, at most, support the currently assigned 10 percent rating.  Without evidence of abnormal motor or sensory testing and without additional complaints from the Veteran, the Board cannot find that the Veteran's disability manifests as moderate incomplete paralysis of the sciatic nerve.  As such, the appeal is denied.

d. Extraschedular Considerations

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service ("Director"), upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2013).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

After reviewing the evidence of record, it is not shown that such an exceptional disability picture exists that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disabilities level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture for the service-connected venereal warts, strain of the 5th right toe, or right lower extremity radiculopathy.  Further, the diagnostic criteria for each disability provides for evaluations in excess of those currently assigned; however, even while giving the Veteran the benefit of the doubt regarding all lay statements, the Board cannot find that the severity of his disabilities warrants the assignment of ratings in excess of those currently assigned.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

New and material evidence has been submitted to reopen a claim for service connection for bilateral eye disabilities and the claim is reopened, to that extent the appeal is granted.

Entitlement to service connection for bilateral knee disabilities is denied.

Entitlement to a compensable rating for service-connected venereal warts is denied.

Entitlement to an initial compensable rating for service-connected strain of the 5th toe of the right foot is denied.

Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy is denied. 


REMAND

The Veteran seeks service connection for a bilateral eye disability.  Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  While the RO attempted to reopen the claim in a March 2012 statement of the case by using the term "reopen" in the discussion, the RO did not address the merits of the claim.  Instead, the RO continued to address whether new and material evidence had been submitted to reopen the claim.  Consequently, due process mandates that this matter be remanded to allow the RO to adjudicate the Veteran's claim of entitlement to service connection for a bilateral eye disability on the merits.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Further, on remand the RO should schedule the Veteran for a new VA examination of the eyes.  Specifically, the October 2010 VA examination report indicates that the myokimia or eyelid twitch reported by the Veteran was more likely a result of lack of sleep; however, the examiner did not provide a rationale to support his opinion.  As such, the examination report is not adequate for rating purposes and a new VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records for the Veteran from the VA Medical Center in Bay Pines, Florida dated from August 2011 to the present.  All attempts to obtain these records must be documented in the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral eye symptoms.  The claims file must be provided to the examiner for review.  Any tests or studies deemed necessary by the examiner should be performed and considered in the examination report.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any diagnosed eye disability was incurred in or is otherwise related to the Veteran's military service.

A complete rationale should be provided for any opinion offered.

3. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4. Then, readjudicate the Veteran's claim for service connection for a bilateral eye disability.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


